Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 8, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed January 5, 2022 through March 25, 2022 have been 

1considered.


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
           Claim 15 recites “a computer-readable medium” (line 1). While applicant's specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § i01 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § i01, Aug. 24, 2009; p. 2. 
 	The USPTO suggests that the applicant may amend claim 15 by adding the limitation “non-transitory” to the claim in order to overcome a rejection under 35 U.S.C. 101.    
 	Claims 16-20 are rejected because they depend on eligibility matter indicated in claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11074958 [‘958]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘958
15. A computer-readable storage medium, comprising a set of instructions, wherein when the set of instructions run on a computer, the computer is enabled to perform: receiving a first plurality of access requests within a first time period; and refreshing a first rank in a plurality of ranks of a dynamic random access memory (DRAM) in the computer at shortened interval set to T/N when a quantity of target ranks to be accessed by the first plurality of access requests is less than a first threshold and a proportion of read requests in the first plurality of access requests or a proportion of write requests in the first plurality of access requests is greater than a second threshold, wherein T is a standard average refresh interval, and N is greater than 1.
1. A memory controller, comprising: a communications interface for configured to receiving a first plurality of access requests sent by a processor in a computer system within a first time period; and a refresh circuit, configured to refresh a first rank in a plurality of ranks in a dynamic random access memory (DRAM) at shortened interval set to interval when a quantity of target ranks to be accessed by the first plurality of access requests is less than a first threshold and a proportion of read requests in the first plurality of access requests or a proportion of write requests in the first plurality of access requests is greater than a second threshold, wherein each of the ranks comprising a plurality of DRAM cell, T is a standard average refresh interval, and N is greater than 1.
16. The computer-readable storage medium of claim 15, wherein the set of instructions further cause the computer to perform: receiving a second plurality of access requests within a second time period; refreshing the first rank at the standard average refresh interval when a quantity of target ranks to be accessed by the second plurality of access requests is not less than the first threshold , a proportion of read requests in the second plurality of access requests is not greater than the second threshold, or a proportion of write requests in the second plurality of access requests is not greater than the second threshold.
2. The memory controller according to claim 1, wherein the communications interface is further configured to receive a second plurality of access requests within a second time period; and the refresh circuit is further configured to: refresh the first rank at the standard average refresh interval when a quantity of target ranks to be accessed by the second plurality of access requests is not less than the first threshold, a proportion of read requests in the second plurality of access requests is not greater than the second threshold, or a proportion of write requests in the second plurality of access requests is not greater than the specified second threshold.
17. The computer-readable storage medium of claim 15, wherein the set of instructions further cause the computer to perform: receiving while refreshing the first rank, a first access request for accessing the first rank; and buffering the first access request in a buffer queue of the computer.
3. The memory controller according to claim 1, wherein the communications interface is further configured to receive, while refreshing the first rank, a first access request for accessing the first rank; and the memory controller further comprises: a buffer, comprising a buffer queue, wherein the memory controller being configured to buffer in the buffer queue the first access request for accessing the first rank on which a refresh operation is being performed.
18. The computer-readable storage medium of claim 15, wherein the set of instructions further cause the computer to perform: receiving a second access request for accessing a second rank in the DRAM; and buffering the second access request in a scheduling queue in the computer when no refresh operation is being performed on the second rank.
4. The memory controller according to claim 3, wherein the buffer further comprises a scheduling queue, and wherein the communications interface is further configured to receive a second access request for accessing a second rank in the DRAM; and the memory controller is further configured to buffer the second access request in the scheduling queue of the buffer when no refresh operation is being performed on the second rank.
19. The computer-readable storage medium of claim 15, wherein the set of instructions further cause the computer to perform:

refreshing the first rank at the shortened interval when a quantity of the first plurality of access requests is greater than a third threshold and a quantity of access requests for accessing the first rank that are in the first plurality of access requests is less than a fourth threshold, wherein the quantity of the access requests for accessing the first rank is greater than 0.
5. The memory controller according to claim 1, wherein the refresh circuit is configured to: refresh the first rank at the shortened interval when a quantity of the first plurality of access requests is greater than a third threshold and a quantity of access requests for accessing the first rank that are in the first plurality of access requests is less than a fourth threshold, wherein the quantity of the access requests for accessing the first rank is greater than 0.
20. The computer-readable storage medium of claim 15, wherein the set of instructions further cause the computer to perform: refreshing the first rank at the shortened interval when a quantity of access requests for accessing the first rank that are in the first plurality of access requests is not less than a fourth threshold and a quantity of postponed refreshes on the first rank is greater than a fifth threshold, wherein the fifth threshold is less than a warning value, and the warning value is configured to indicate performing a refresh operation on the first rank immediately.
6. The memory controller according to claim 1, wherein the refresh circuit is configured to: refresh the first rank at the shortened interval when a quantity of access requests for accessing the first rank that are in the first plurality of access requests is not less than a fourth threshold and a quantity of postponed refreshes on the first rank is greater than a fifth threshold, wherein the fifth threshold is less than a warning value, and the warning value is configured to indicate performing a refresh operation on the first rank immediately.


As can be seen from the above table, Claim 15 differs from claim 1 of patent '958, in that, it recites "...a computer-readable storage medium...comprising a set of instructions...to run on a computer..." instead of the patented "...a memory controller...comprising a first plurality of access requests sent by a processor in a computer system..."; however, as can be seen, both systems have instructions/processes to refresh a plurality of ranks of a dynamic memory.  Therefore, coverage has already been given.
For similar reasons, claims 16-20 are rejected over claims 1-6 of patent ‘958.


Allowable   Subject   Matter

 	Claims 1-14 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 1, refreshing a first rank in the plurality of ranks at shortened interval set to T/N when a quantity of target ranks to be accessed by the first plurality of access requests is less than a first threshold and a proportion of read requests in the first plurality of access requests or a proportion of write requests in the first plurality of access requests is greater than a second threshold, wherein T is a standard average refresh interval, and N is greater than 1.
-with respect to claim 8, refresh a first rank in the plurality of ranks at shortened interval set to T/N when a quantity of target ranks to be accessed by the first plurality of access requests is less than a first threshold and a proportion of read requests in the first plurality of access requests or a proportion of write requests in the first plurality of access requests is greater than a second threshold, wherein T is a standard average refresh interval, and N is greater than 1.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        December 6, 2022